DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 and 30-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art includes previously cited Makoto et al. (JP2012163525 herein after “Makoto”).
Makoto teaches a nested enclosure for a substrate. The nested enclosure has an outer enclosure that is formed from a material having a high thermal conductivity [0009], [0010], [0075]. This device is discussed by Makoto as maintaining an internal temperature around 30-40°C in a 660°C environment. Makoto fails to teach, suggest, or make obvious forming the material from fused silica and herein the inner enclosure, the outer enclosure, and the insulating medium are configured to maintain the electronic assembly at or below a temperature of 150°C when the nested enclosure is exposed to a processing environment having a temperature up to 800°C. Makoto specifically discusses a material of the container having a heat conductivity of 200 W/m-K and fused silica has a significantly lower heat conductivity that a person having ordinary skill in the art would not alternatively use a material such as fused silica for the device of Makoto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/2/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861